A rule was made to show cause why the verdict should not be set aside and a new trial granted, which rule was now made absolute by consent without, argument. It was admitted, that the jury retired from the bar and conferred together for some time without coming to a decision, and then broke up late at night. Next morning. Qne of the jurors applied to a broker for information respecting the price of certificates at a particular period, and having obtained the intelligence he wanted, communicated the same to his fellow jurors. Cro. El. 189,
Yenire facias de novo awarded.